DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 15-17, 20, 22, 23 and 25-29 are objected to because of the following informalities:  
In claims 15 and 20 on line 3 of each claim, the phrase “at least one color developer, at least one” is objected to grammatically.  The objection can be overcome by changing the phrase to “at least one color developer, wherein at least one” which is how the claims will be interpreted.
In claim 15 on line 6, claim 22 on line 6, claim 25 on line 7 and claim 27, line 8, the phrase “at least one dye precursors” is objected to grammatically.  The objection can be overcome by changing the phrase to “at least one dye precursor” which is how the claims will be interpreted.
In claim 15 on line 7, claim 22 on line 7, claim 25 on line 8 and claim 27 on line 9, the phrase “at least one fatty acid amides” is objected to grammatically.  The objection can be overcome by changing the phrase to “at least one fatty acid amide” which is how the claims will be interpreted.
In claim 15 on line 8, claim 22, line 10, claim 25 on line 10 and claim 27 on line 11, the phrase “as a sensitizer, at least one” is objected to grammatically.  The objection can be overcome by changing the phrase to “a sensitizer comprising” which is how the claims will be interpreted.
In claim 16, the phrase “group consisting of further sensitizers, pigments…and brighteners” is objected to grammatically as each of these materials should be in a singular form.  This objection can be overcome by changing all of the members of the Markush group to a singular form, e.g. “group consisting of a further sensitizer, a pigment…and a brightener” which is how the claim will be interpreted.
In claim 17 on line 2, the phrase “amides have a number” is objected to grammatically.  The objection can be overcome by changing the phrase to “amide having a number” which is how the claim will be interpreted.
In claim 20 on line 8, the phrase “a sensitizer, 1,2-diphenoxyethane” is objected to grammatically.  The objection can be overcome by changing the phrase to “a sensitizer comprising 1,2-diphenoxyethane” which is how the claim will be interpreted.
In claim 20 on line 13, the phrase “thae” is objected to as a typo.  The objection can be overcome by changing the phrase to “the” which is how the claim will be interpreted.
In claims 22 and 25 on line 4 of each claim, the phrase “at least one color developer, at least one” is objected to grammatically.  The objection can be overcome by changing the phrase to “at least one color developer, wherein at least one” which is how the claims will be interpreted.
In claim 23, the phrase “wherein at least one interlayers are disposed between carrier substrate and heat-sensitive recording layer” is objected to grammatically.  The objection can be overcome by changing the phrase to “further comprising at least one interlayer disposed between the carrier substrate and the heat-sensitive recording layer” which is how the claim will be interpreted.
In claim 23 on line 4, the phrase “on the side of” is objected to grammatically.  The objection can be overcome by changing the phrase to “on a side of” which is how the claim will be interpreted.
In claim 25 on line 1, the phrase “method for producing a heat-sensitive recording material or a heat-sensitive recording layer” is objected to grammatically as the result of the method is the formation of the heat-sensitive recording material.  The objection can be overcome by changing the phrase to “method for producing a heat-sensitive recording material” which is how the claim will be interpreted.
In claim 25 on lines 17-18, the phrase “drying the applied coating composition, to give a heat-sensitive recording layer which is present together with the carrier substrate in a heat-sensitive recording material” is objected to grammatically.  The objection can be overcome by changing the phrase to “drying the applied coating composition to give a heat-sensitive recording layer on the carrier substrate as the heat-sensitive recording material” which is how the claim will be interpreted.
In claim 26 on line 2, the phrase “providing or producing a carrier substrate with interlayer disposed therein and a coating composition…1.2:1; applying the coating composition” is objected to grammatically.  The objection can be overcome by changing the phrase to “providing or producing the carrier substrate with the interlayer disposed therein; applying the coating composition” which is how the claim will be interpreted.  Please note that all of the details the coating composition from lines 3-15 should be deleted from claim 26 as they are a repeat of what is in claim 25.
In claim 26 on lines 17-18, the phrase “drying the applied coating composition, to give a heat-sensitive recording layer which is present together with the carrier substrate and the interlayer in the heat-sensitive recording material” is objected to grammatically.  The objection can be overcome by changing the phrase to “drying the applied coating composition to give a heat-sensitive recording layer on the interlayer which is on the carrier substrate as the heat-sensitive recording material” which is how the claim will be interpreted.
In claim 27 on line 5, the phrase “at least one color developer, at least one” is objected to grammatically.  The objection can be overcome by changing the phrase to “at least one color developer, wherein at least one” which is how the claim will be interpreted.
In claim 27 on line 17, the phrase “heat-treating the recording material, so that color developers and dye precursors react” is objected to grammatically.  The objection can be overcome by changing the phrase to “heat-treating the heat-sensitive recording material, so that the at least one color developer and the at least one dye precursor react” which is how the claim will be interpreted.
In claim 28 on line 1, the phrase “wherein the fatty acid amide” is objected to grammatically.  The objection can be overcome by changing the phrase to “wherein the at least one fatty acid amide” which is how the claim will be interpreted.
In claim 28 on lines 1-2, the phrase “used having a number of carbon atoms in the range from 16 to 24” is objected to grammatically as these limitations already appear in claim 27.  The objection can be overcome by deleting this phrase.
In claim 28 on line 4, the phrase “the heat treatment” is objected to grammatically.  The objection can be overcome by changing the phrase to “the heat-treating” which is how the claim will be interpreted
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 16-19, 21, 24 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16-19, 21, and 29 on line 1 of each claim, the phrase “coating composition or heat-sensitive recording layer as claimed in” renders the claim indefinite as claim 15 s drawn to a coating composition, and therefore claiming it to be a heat-sensitive recording layer renders the claims indefinite.
In claims 17 and 29, the phrase “the at least one plural fatty acid amides” lacks antecedent basis in the claims.  This rejection can be overcome by changing the phrase to “the least one fatty acid amide” which is how the claims will be interpreted.
	In claims 17 and 29, the phrase “greater than at least one of 103 C and 105 C” renders the claim indefinite as this is broad/narrow limitations within the same claim.  This rejection can be overcome by changing the phrase to “greater than 103 C” which is how the claims will be interpreted.
	In claim 20, the phrase “at least one plural dye precursor” renders the claim indefinite because it is unclear if this is requiring one dye precursor or plural or some special dye having plural precursors within.  This rejection can be overcome by changing the phrase to “at least one dye precursor” which is how the claim will be interpreted.
	In claim 24, the phrase “or a mixture of plural fatty acid amides” renders the claim indefinite as the preamble of the claim is drawn to a single compound, i.e. a fatty acid amide, and not a composition.
	In claim 24, the phrase “using one of octadecanamide and/or” renders the claim indefinite as this would be appear to be broad/narrow limitations with the same claim.  It is unclear if the claims are drawn to a fatty acide amide having from 16 to 24 carbon atoms or to the specific compounds mentioned after the “using one of” phrase.
	In claim 27 on line 15, the phrase “the coating composition or” lacks antecedent basis in the claims.  This rejection can be overcome by deleting this phrase from the claim, such that the claim reads as “in the heat-sensitive recording layer” which is how the claim will be interpreted.
	In claim 28 on line 2, the phrase “the mixture” lacks antecedent basis in the claims.  This rejection can be overcome by deleting the phrase “the mixture used of plural…in the range from 16 to 24”.
	In claim 28 on line 3, the phrase “preferably octadecanamide and/or N-(hydroxymethyl)octadecanamide” renders the claim indefinite as it is broad/narrow limitations in the same claim.  This rejection can be overcome by deleting this phrase.


Claim Rejections - 35 USC § 102
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn (WO 2015/181291) of which US 10160245 is the US national stage entry and will be used as a translation.
With regard to claim 24, stearamide, which reads on octadecanamide, is a known compound (Table 1 at col. 9, lines 35-45).  The intended use of stearamide in a heat-sensitive recording material or a heat-sensitive recording layer is not dispositive of patentability as the preamble of the claim is only drawn to a fatty acid amide and not a heat-sensitive recording material.


Claim Rejections - 35 USC § 103
Claims 15-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (WO 2015/181291) of which US 10160245 is the US national stage entry and will be used as a translation.
With regard to claims 15, 17, 19-22, 25, 27 and 29, Horn teaches a heat-sensitive recording material having a carrier substrate and an aqueous suspension applied and dried thereon that may comprise a fluoran dye, which reads on applicants’ dye precursor, phenylureido-phenyl-benzenesulphonamide, which reads on applicants’ color developer, and may comprise the sensitizers stearamide, which reads on octadecanamide, or 1,2-diphenoxyethane (col. 4, lines 39-52, col. 8, lines 47-54 and col. 9, lines 10-47).  They suggest using a combination of sensitizers at col. 4, lines 28-32 and the combination of sensitizers may include stearamide in Table 2; however, they do not specifically teach a combination of octadecanamide with 1,2-diphenoxyethane or the ratio of the stearamide to 1,2-diphenoxyethane being from 1.5:1 to 1.2:1.
It would have been obvious to one having ordinary skill in the art to have combined the two known equivalent sensitizers of Horn to form a third composition having both octadecanamide and 1,2-diphenoxyethane.  It is prima facie obvious to combine equivalents known for the same purpose.  Please see MPEP 2144.06.
It would also have been obvious to one having ordinary skill in the art to have combined the stearamide and 1,2-diphenoxyethane in any amount, including from about 24 parts of stearamide to 16 parts of 1,2-diphenoxyethane to approximately 21.82 parts of stearamide to 18.18 parts of 1,2-diphenoxyethane, which reads on the ratios of claims 15, 19, 20, 22, 25 and 27.  These parts are based on the 40 pts by weight of sensitizer in the formulation 1 taught in Horn (col. 9, lines 10-29).  The rationale is that since it is prima facie obvious to combine these known equivalents, it would have been obvious to combine them in any amount.
With regard to claim 16, the composition may also comprise calcium carbonate, which reads on a pigment (col. 9, lines 24-25).
With regard to claims 18 and 20, given that the amount of stearamide rendered obvious above, i.e. 24 to 21.82 parts of stearamide, the amount of developer taught in formulation 1 (col. 9, lines 10-28) to the amount of stearamide would be from 40/24 (1.67:1) to 40/21.82 (1.83:1), which reads on these claims.
With regard to claim 23, the carrier substrate may be paper (col. 2, lines 60-64 and col. 8, lines 47-51).
With regard to claim 26, there may be an intermediate layer between the carrier substrate and the heat-sensitive recording layer (col. 2, lines 60-64).
With further regard to claim 27 and 28, the papers are thermally printed (col. 11, lines 23-27).  Given the fact that the papers are made with the same materials as claimed, the fatty acid amides of Horn will intrinsically remain in the solid state at the location of heat-treating.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759